EXHIBIT 10.1.3

Confirmation and amendment agreement dated 7 October 2011

relating to the

Swiss Security Agreement dated April 28, 2010

between

Graftech Switzerland SA (formerly UCAR SA)

as Assignor

and

JPMorgan Chase Bank, N.A.

as Assignee

LENZ & STAEHELIN

ATTORNEYS-AT-LAW



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Interpretation      3   

2.

   Amendment to the 2010 Existing Security Agreement      3   

3.

   Confirmation relating to the security interest created under the 2010
existing security agreement and continuing security interest      4   

4.

   Continuation of the 2010 existing Security Agreement      4   

5.

   Law and Jurisdiction      5       5.1.    Governing Law      5       5.2.   
Jurisdiction      5   

6.

   Schedule 1: Current Bank Accounts      1   

7.

   Schedule 2: Current Assigned Receivables      1   

This Confirmation and amendment agreement to the Swiss Security Agreement is
made on 7 October 2011 by and between

Graftech Switzerland SA, a company limited by shares organised and incorporated
under the laws of Switzerland, having is registered office at 1 Route de Renens,
1030 Bussigny-près-Lausanne, Switzerland;

hereinafter the “Assignor”

and

JPMorgan Chase Bank, N.A., a United States national banking association acting
through its office at 383 Madison Avenue, New York 10179, USA;

hereinafter the “Assignee”.

WHEREAS

 

A. Under an Amended and Restated Credit Agreement dated 28 April 2010 (the “2010
Credit Agreement”), made inter alia, between the Assignor, the Assignee, as
Administrative Agent and Collateral Agent, and the Lenders party thereto, the
Borrowers had requested that the Lenders amend and restate the then existing
credit agreement, dated February 8, 2005 (the “2005 Credit Agreement”), to
continue and modify the credit facilities provided for therein to the Borrowers
(as defined therein).



--------------------------------------------------------------------------------

B. In connection with the 2005 Credit Agreement, the Assignor granted to the
Assignee a security interest pursuant to the terms of a Swiss security agreement
dated 8 February 2005 (the “2005 Security Agreement”).

 

C. In connection with the 2010 Credit Agreement, the Assignor granted to the
Assignee a security interest pursuant to the terms of a Swiss security agreement
dated 28 April 2010 (the “2010 Existing Security Agreement”), which amended and
confirmed the continuity, without novation, of the security interest granted
pursuant to the 2005 Security Agreement in light of the 2010 Credit Agreement.

 

C. The 2010 Credit Agreement has been amended and restated by an amendment and
restatement agreement dated 7 October 2011 between, inter alia, the Assignor and
the Assignee (the “2011 Amendment and Restatement Agreement”). The 2010 Credit
Agreement, as amended and restated by the 2011 Amendment and Restatement
Agreement, will be referred to hereinafter as the “Amended and Restated Credit
Agreement”.

 

D. Therefore, the Assignor and the Assignee (in its capacity as Administrative
Agent and Collateral Agent), have agreed to enter into this Agreement to amend
the 2010 Existing Security Agreement in view of the Amended and Restated Credit
Agreement and to confirm the continuing validity of the security interest
created under the 2010 Existing Security Agreement.

NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. INTERPRETATION

Except as otherwise specified herein, defined terms used in this Agreement shall
have the meaning ascribed to them in the Amended and Restated Credit Agreement
or the 2010 Existing Security Agreement, whichever is relevant.

 

2. AMENDMENT TO THE 2010 EXISTING SECURITY AGREEMENT

The Parties to this Agreement agree that from the date hereof all references in
the 2010 Existing Security Agreement to the “Credit Agreement” shall be read as
references to the Amended and Restated Credit Agreement. All capitalized terms
used in the 2010 Existing Security Agreement and not otherwise defined herein
shall as from the date hereof have the meaning ascribed to such terms in the
Amended and Restated Credit Agreement. The Parties to this Agreement acknowledge
and agree in particular that from the date hereof the notion of Swissco
Obligations shall be construed by reference to the Amended and Restated Credit
Agreement.

The Parties to this Agreement agree that from the date hereof each reference in
the 2010 Existing Security Agreement to Article IV, V, VI, VII, VIII, IX or X of
the “Credit Agreement” shall be deemed to be a reference to Article III, IV, V,
VI, VII, VIII or IX,



--------------------------------------------------------------------------------

respectively, of the Amended and Restated Credit Agreement, and references to
Section numbers in such Articles of the “Credit Agreement”, and to Schedules
identified by such Section numbers, will be deemed changed to correspond to the
numbers of the Articles of the Amended and Restated Credit Agreement in which
such Sections appear.

In addition, Schedules 1 and 2 attached hereto, listing the (a) current bank
accounts of the Assignor to which the debtors of the Assigned Receivables shall
pay, wire transfer or credit any payments due to the Assignor, and (b) current
Assigned Receivables as of (i) September 30, 2011 in the case of intercompany
loans and intercompany receivables and (b) October 4, 2011 in the case of third
party receivables, shall be deemed to replace Schedules 1 and 2 attached to the
2010 Existing Security Agreement as updated from time to time in accordance with
Section 2.4.1 of the 2010 Existing Security Agreement. With respect to the
updated Schedule 1, the Assignor shall, within ten Business Days from the date
hereof, send a Notice of Assignment to the banks (substantially in the form of
Schedule 5 to the 2010 Existing Security Agreement) for bank accounts for which
such notice was not yet sent.

 

3. CONFIRMATION RELATING TO THE SECURITY INTEREST CREATED UNDER THE 2010
EXISTING SECURITY AGREEMENT AND CONTINUING SECURITY INTEREST

The Assignor is and continues to be bound by its obligations as set out in the
2010 Existing Security Agreement, as amended by this Agreement.

The security interest created pursuant to the 2010 Existing Security Agreement
shall remain in full force and effect, and shall secure any and all of the
Swissco Obligations (as defined in the 2010 Existing Security Agreement), as
they may be modified or increased pursuant to the Amended and Restated Credit
Agreement and shall accrue to the benefit of the Assignee (as defined in the
2010 Existing Security Agreement), as it may be modified pursuant to the Amended
and Restated Credit Agreement.

Neither the Amended and Restated Credit Agreement nor the execution, delivery or
effectiveness of this Agreement shall extinguish the obligations for the payment
of money outstanding under the 2010 Credit Agreement or discharge or release the
security interest created under the 2010 Existing Security Agreement; in
particular, there will be no novation of the obligations outstanding under the
2010 Credit Agreement or instruments securing the same, which shall remain in
full force and effect, except to the extent modified by the Amended and Restated
Credit Agreement and this Agreement.

 

4. CONTINUATION OF THE 2010 EXISTING SECURITY AGREEMENT

The 2010 Existing Security Agreement shall remain towards the Parties in full
force and effect in its entirety, varied or amended only by the terms of this
Agreement.



--------------------------------------------------------------------------------

This Agreement shall form an integral part of the 2010 Existing Security
Agreement. This Agreement is a Loan Document.

 

5. LAW AND JURISDICTION

 

5.1. Governing Law

This Agreement shall be governed by, and shall be construed in accordance with,
the laws of Switzerland.

 

5.2. Jurisdiction

Any legal action or proceeding with respect to this Agreement and the 2010
Existing Security Agreement shall be submitted exclusively to (i) the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and the United States District Court of the Southern District of New
York, and any appellate court from any thereof or (ii) the ordinary courts of
the canton of Geneva. By execution and delivery of this Agreement, the Assignor
hereby accepts for itself and in respect of its property, the exclusive
jurisdiction of either of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01 of the
Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Graftech Switzerland SA By:  

/s/ John D. Moran

Name:   John D. Moran Title:   Attorney-in-Fact Place: JPMORGAN CHASE BANK, N.A.
By:  

/s/ Brian Knapp

Name:   Brian Knapp Title:   Vice President Place: